Citation Nr: 1546282	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for arthritis of the bilateral ankle (ankle condition), as secondary to a bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1990 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the Veteran's claim of service connection for a bilateral ankle condition. 

The Veteran and his representative presented testimony in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A copy of the transcript for the hearing has been associated with the claims file.  

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran's asserts that his currently-diagnosed bilateral ankle condition is the result of his already service-connected bilateral plantar fasciitis. Specifically, he contends that his foot condition, to include plantar fasciitis, has caused him chronic pain in his ankles, as well as his diagnosed arthritis. The Board, after reviewing the evidence of record, to include VA Compensation and Pension (C&P) examinations, private medical examinations, VA treatment records, and lay statements, finds that the evidence of record is insufficient with regards to the Veteran's claim of secondary service connection, and the claim must be remanded for the VA to fulfill its duty to assist the Veteran in his claim. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As a preliminary matter, the Board notes that the competent medical evidence of record reveals that the Veteran does in fact suffer from a bilateral ankle condition. A review of the VA treatment records show diagnoses of bilateral ankle arthralgia and posterior fibial tendinitis. See VA Treatment Record, dated April 2015. Most significantly, in a May 2010 VA C&P examination for the Veteran's claim, X-ray diagnostics revealed degenerative arthritis of both ankles. As such, the Board finds that the available evidence does conclude a current diagnosed disability of both the Veteran's ankles. 

With regards to the etiology of the Veteran's ankle condition, the Board notes that the evidence of record is both unclear and inadequate with regards to the underlying cause(s) of the Veteran's claimed ankle condition. Specifically, the Board notes that the Veteran is claiming secondary service connection for his bilateral ankle condition based on his plantar fasciitis; however, the Veteran also suffers from bilateral flatfeet, which is not currently service-connected. A close review of the evidence of record reveals a possible confusion regarding the exact disability in which the Veteran's ankle condition may be related to, plantar fasciitis or flatfeet. 
The evidence of record reveals that the Veteran was afforded two separate VA C&P examinations for his claim in May 2010 and December 2012. In both examinations, the VA examiners concluded a negative nexus between the Veteran's ankle condition and his service-connected plantar fasciitis, and noted his flatfeet. In the May 2010 examination, the VA examiner noted a diagnosis of bilateral ankle join arthritis with calcaneal spur. However, the examiner concluded that it was less likely than not that the Veteran's ankle condition was, specifically, caused by his plantar fasciitis, which was diagnosed during service.

Likewise, in December 2012, the VA examiner similarly concluded that the Veteran's ankle condition was not related to his service-connected plantar fasciitis. The Board notes, that the VA examiner distinguished his nexus conclusion by explicitly noting that the Veteran's condition was more likely caused by other conditions such as a "traumatic injury/fracture-dislocation or relatively severe flatfoot". See VA C&P Examination, dated December 11, 2012. In both opinions, the Veteran's obesity and age were noted as contributing factors in his condition. 

The Board notes that because of the similarity in symptomatology between the two conditions, a lay person, such as the Veteran, to include the Board, may confuse the two disabilities. Specifically, the Board notes that during his hearing before the undersigned VLJ, the Veteran used the term flatfeet repeatedly, to include referring to his diagnosis during service, when he was actually diagnosed with plantar fasciitis. See Hearing Transcripts, date September 2, 2015, Pg. 3. Indeed, during the entire hearing the Veteran used flatfeet interchangeably with his actual diagnosed/ service-connected plantar fasciitis, which he even called a "fancy" word for his flatfeet. See Id. at Pg. 7. In turn, the Board notes that the Veteran submitted medical evidence that was in fact against his claim. Specifically, the private medical opinion the Veteran obtained from his treating physician who attributes the Veteran's ankle condition to his bilateral flatfeet, a condition for which the Veteran is not service-connected. See Letter from C. S., dated September 23, 2015. Such an opinion actually functions against the Veteran's claim for secondary service connection. 

The Board notes that a close reading of these examination reports, both VA and private, actually shows no discrepancy in the nexus evidence, and no evidence of a connection between the Veteran's ankle condition and his service-connected plantar fasciitis. However, the Board finds that the Veteran and his representative have seemly mistaken the interchangeability of the two foot conditions involved herein, planter fasciitis (service-connected) and flatfeet (non-service-connected). Indeed, VA in rating the Veteran's planter fasciitis utilizes the Diagnostic Code associated with flatfeet. As such, the Board, in providing the Veteran with every opportunity to obtain the appropriate evidence to uphold his claim, finds that a remand is necessary to afford the Veteran, and his representative, an opportunity to develop evidence with the appropriate understanding of their claim before the VA. In this regard, there must be evidence of a relationship, either causation or aggravation between his ankle condition and his service-connected plantar fasciitis. 

Furthermore, the Board finds that, even if the Board moves forward with analyzing the Veteran's claim based on the current evidence of record, the medical examinations of record remain inadequate for adjudication. As noted above, secondary service connection may be established if the claimed condition is caused by, or aggravated by the Veteran's service-connected condition(s). See Allen v. Brown, 7 Vet. App. at 448. As such, any medical opinion obtained by the VA must address both causation and aggravation. Id. While the VA examiners provided negative nexus opinions regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's claimed condition was aggravated by the Veteran's service-connected planter fasciitis. Accordingly, the examinations/medical opinions that were obtained are inadequate.

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When, however, VA provides an examination, it is required to provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, the Board recognizes that during the Veteran's hearing before the undersigned VLJ, he claimed that his ankle condition started during service. Specifically, the Veteran claimed that his ankle pain started around the time his feet were diagnosed, and given a profile, during basic training. However, the Board notes that this claim of when his ankle conditions started is contradicted by the Veteran's statements at his first VA C&P examination. In his May 2010 examination the Veteran stated that his ankle pain did not started until about a year prior to that examination in 2009, and noted nothing about ankle pain during service, even though he explained in detail his foot pain during service. Such contradictory statements from the Veteran speak directly to the credibility of his lay statements regarding continuity of symptomology of his ankle condition.  Therefore, on remand, the Veteran will be given an opportunity to explain this seeming contradiction.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed bilateral ankle condition, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3.  During the Veteran's hearing, he claimed that his ankle condition started during service. Specifically, the Veteran claimed that his ankle pain started around the time his feet were diagnosed, and given a profile, during basic training. However, the Board notes that this claim of when his ankle conditions started appears to be contradicted by the Veteran's statements at his first VA C&P examination. In his May 2010 examination the Veteran stated that his ankle pain did not started until about a year prior to that examination in 2009, and noted nothing about ankle pain during service, even though he explained in detail his foot pain during service. Such contradictory statements from the Veteran speak directly to the credibility of his lay statements regarding continuity of symptomology of his ankle condition.  Therefore, on remand, a letter should be sent to the Veteran with the above information to allow him an opportunity to explain this seeming contradiction.  

4. After the above has been completed, the RO should obtain an examination from a suitably qualified examiner.  This report should discuss the etiology of the claimed ankle condition, to include as exclusively secondary to the Veteran's service-connected plantar fasciitis, and addressing whether it is at least as likely as not that the Veteran's ankle condition is related to / caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected plantar fasciitis, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.

6. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


